DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 1/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has amended Claims 24-32 to depend from Claim 23, thus Claims 24-32 are now also part of Invention I.
Status of Claims
Claims 1-17, 20-35 are pending, of which Claims 21-22 are withdrawn for being directed to non-elected Invention II.  Claims 1-17, 20, & 23-35 are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 8-14, 17, 24-32, & 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-6, 8-14, 17, 24-27, 29-30 & 35, the phrases “such as” and "for example" render the claim(s) indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination, the limitation(s) following the above phrase(s) is/are removed from consideration.  In Claims 6, 8, 11, 27, & 29, both “such as” and “for example” are used in the claim(s).  In each of these claims, the limitation following “such as,” until the end of the claim, is removed from consideration.
Regarding Claims 6 & 27-32, each claim recites at least one of the following limitations: “the first layer,” “the second layer,” “the first dispersion,” and “the second dispersion.”  There is insufficient antecedent basis for these limitations in each claim.  Claims 27-32 cannot be provided with a prior art examination because it is not clear what the Applicant is referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-10, 15-17, 20, 23-26, & 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr., et al. (US 2007/0053960, hereinafter “Brown”).
Re Claim 1, Brown discloses a medical multi-layer product comprising:
a layer comprising nanofibrillar cellulose (see at least [0039] “fibrous organic substrate … that is … dry, anhydrous”), and
a layer of gauze ([0010] disclose a backing layer can be used for the dressing, and [0014] discloses that the dressing is formed into a gauze, thus implying that the backing layer is also gauze).
Brown does not explicitly disclose that the layer of nanofibrillar cellulose has a moisture content in the range of 0-10% (w/w) but discloses that the nanocellulose may be dry or anhydrous ([0039]).  While no exact moisture content is disclosed for what it means when the nanocellulose is “dry” or “anhydrous,” but since other relative wetness terms are also used, such as “wet” and “partially wet,” one skilled in the art has reason to expect that “dry” and “anhydrous” suggests a zero or near-zero weight percentage of water content.  Examiner notes that because the general conditions of the claims are disclosed in the cited prior art, it is not inventive to discover the optimum or workable parameters by routine experimentation.  See MPEP 2144.05.
Re Claim 2, as explained in claim 1, Brown discloses “dry” or “anhydrous” fibrous nanocellulose, thus one skilled in the art would have been guided to arrive at a substrate/layer that has very low water content, likely falling within the claimed range of 1-10% (w/w).
Re Claim 3, Brown also discloses that the product of claim 1 further comprises a second layer comprising nanofibrillar cellulose ([0064] discloses that the nanocellulose may be manufactured in such a way that there will be multiple layers of the nanocellulose substrate).
Re Claim 4, Brown also discloses that the gauze comprises natural gauze ([0010] disclosing that the backing layer may be cellulose).
Re Claim 5, Brown also discloses that the gauze comprises synthetic gauze or semi-synthetic gauze ([0010] discloses polyester or other polymers.
Re Claim 7, Brown also discloses that the layer comprising nanofibrillar cellulose comprises non-modified nanofibrillar cellulose ([0038] discloses a separate term for modified cellulose, implying that when not explicitly disclosed, the cellulose is non-modified).
Re Claim 8, Brown also discloses that the layer comprising nanofibrillar cellulose comprises modified cellulose ([0038]).
Re Claims 9 & 10, Brown does not explicitly disclose that the thickness of the nanofibrillar cellulose is in the range of 5-60µm and the thickness of the product is in the range of 100-500µm.  However, Brown discloses that the thickness of nanocellulose product can be controlled ([0076]) as well as making dressings that have multiple layers of nanocellulose substrate to fit wounds of various sizes ([0064]).  Thus one skilled in the art at the time of filing would have the knowledge gleaned from Brown and motivation to arrive at the claimed thickness of the nanofibrillar cellulose layer and the overall thickness of the product as determined by the wound size/depth.
Re Claim 15, Brown also discloses that the production comprises a therapeutic agent ([0009]).
Re Claim 16, Brown also discloses that the product comprises a cosmetic agent ([0009] where at least “hyaluronan” is a well-known cosmetic agent).  
Re Claim 17, Brown also discloses a medical product comprising the medical multi-layer product of claim 1 (e.g., the entire “Summary of the Invention” section).
Re Claim 20, Brown teaches a method for administering therapeutic agent, the method comprising applying the medical multi-layer product of claim 15 onto skin (implied by “wound dressing” and [0011]).  Since Brown discloses that therapeutic agent may be included in the dressing ([0009]), the method of applying the dressing necessarily applies the therapeutic agent.
Re Claim 23, Brown teaches a method for preparing a medical multi-layer product, the method comprising
providing a layer comprising nanofibrillar cellulose (see at least [0039] “fibrous organic substrate … that is … dry, anhydrous”), and
providing a layer of gauze ([0010] disclose a backing layer can be used for the dressing, and [0014] discloses that the dressing is formed into a gauze, thus implying that the backing layer is also gauze), and
laminating the layer comprising nanofibrillar cellulose and the layer of gauze to obtain the medical multi-layer product (implied since the gauze is a backing for the fibrous organic substrate).
Brown does not explicitly disclose that the layer of nanofibrillar cellulose has a moisture content in the range of 0-10% (w/w) but discloses that the nanocellulose may be dry or anhydrous ([0039]).  While no exact moisture content is disclosed for what it means when the nanocellulose is “dry” or “anhydrous,” but since other relative wetness terms are also used, such as “wet” and “partially wet,” one skilled in the art has reason to expect that “dry” and “anhydrous” suggests a zero or near-zero weight percentage of water content.  Examiner notes that because the general conditions of the claims are disclosed in the cited prior art, it is not inventive to discover the optimum or workable parameters by routine experimentation.  See MPEP 2144.05.
Re Claims 24-26, the limitations are taught by Brown as explained under claims 2, 4, & 5, respectively.
Re Claim 33, the claim is a product-by-process claim.  As explained in MPEP 2113, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In the instant case, the medical multi-layer product has been shown to be the same as that of prior art.  Although a process of production for the medical product may be different from that claimed by the Applicant, the burden now shifts to the Applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. 
Re Claim 34, Brown teaches a method of treating skin wounds or other damages or injuries, the method comprising applying the medical multi-layer product of claim 1 onto the wound, damage, or injury (implied by “wound dressing” and [0011]). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Sims (US 4,638,796).
Re Claim 35, Brown teaches the medical multi-layer product of claim 1 and a method of treating skin wounds with the product (e.g. [0011]), but does not explicitly disclose that the method comprising applying the product onto a skin graft.  Sims discloses a method of dressing wounds comprising applying a dressing (i.e., “covering dressing”) over a skin graft (Abstract).  It would have been obvious to one skilled in the art at the time of filing to modify Brown with Sims for better sealing in a clean environment for the wound to heal.

Allowable Subject Matter
Claims 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 11, since the current nanofibrillar cellulose is made by bacteria, therefore there cannot be any non-nanofibrillar pulp content in the substrate.
Re Claim 12, while Brown discloses that the nanocellulose produced by the bacteria has enormous mechanical strength ([0088]), it is not clear what that strength is in terms of universally-accepted units.  Also the tear index/strength of a product (which includes nanocellulose and a gauze) is not solely based on the strength of individual nanocellulose fibrils.
Re Claims 13 & 14, Brown does not provide any guidance to the grammage or the density of the product, of the gauze, or of the nanocellulose layer.  Therefore it would not have been reasonable for one skilled in the art to experiment with so many variables to arrive at the claimed grammage or density.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        12 May 2022